 
 
I 
108th CONGRESS
2d Session
H. R. 5056 
IN THE HOUSE OF REPRESENTATIVES 
 
September 9, 2004 
Mr. Rehberg introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To adjust the boundaries of the Helena, Lolo, and Beaverhead-Deerlodge National Forests in the State of Montana. 
 
 
1.Short titleThis Act may be cited as the Montana National Forests Boundary Adjustment Act of 2004. 
2.DefinitionsIn this Act: 
(1)ForestThe term Forest means the Helena National Forest, Lolo National Forest, and Beaverhead-Deerlodge National Forest in the State of Montana. 
(2)MapThe term map means— 
(A)the map entitled Blackfoot Community Project Acquisition Proposed Adjustments, Helena National Forest Boundary and dated March 11, 2004; 
(B)the map entitled Blackfoot Community Project Acquisition Region One, Lolo National Forest Boundary and dated March 11, 2004; and 
(C)the map entitled Blackfoot Community Project Acquisition Proposed Adjustments, Beaverhead-Deerlodge National Forest Boundary Adjustment and dated March 11, 2004. 
(3)SecretaryThe term Secretary means the Secretary of Agriculture. 
3.Helena, lolo, and beaverhead-deerlodge national forests boundary adjustment 
(a)In generalThe boundaries of the Forests are modified as depicted on the maps. 
(b)Maps 
(1)AvailabilityThe maps shall be on file and available for public inspection in— 
(A)the Office of the Chief of the Forest Service; and 
(B)the office of the Regional Forester, Missoula, Montana. 
(2)Correction authorityThe Secretary may make technical corrections to the maps. 
(c)AdministrationAny land or interest in land acquired within the boundaries of the Forests for National Forest System purposes shall be managed in accordance with— 
(1)the Act of March 1, 1911 (commonly known as the Weeks Law) (16 U.S.C. 480 et seq.); and 
(2)the laws (including regulations) applicable to the National Forest System. 
(d)Land and water conservation fundFor purposes of section 7 of the Land and Water Conservation Fund Act of 1965 (16 U.S.C. 4601-9), the boundaries of the Forests, as adjusted under subsection (a), shall be considered to be the boundaries of the Forests as of January 1, 1965. 
(e)EffectNothing in this Act limits the authority of the Secretary to adjust the boundaries of the Forests under section 11 of the Act of March 1, 1911 (16 U.S.C. 521). 
 
